Case: 12-40194     Document: 00512017000         Page: 1     Date Filed: 10/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2012
                                     No. 12-40194
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NYTESHIA RACHELE DIAH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-635-2


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Nyteshia Rachele Diah appeals her guilty plea conviction of possession
with intent to distribute more than 100 kilograms of marijuana, and her
sentence of 60 months of imprisonment. She argues that her guilty plea was not
knowing and voluntary because the district court failed to adequately explain
the nature of the charges against her, the potential results of perjuring herself,
and the sentence she would face if she violated the conditions of her supervised
release. The district court reviewed the charge against Diah at rearraignment,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40194   Document: 00512017000      Page: 2   Date Filed: 10/11/2012

                                  No. 12-40194

as did the Government. The district court also reviewed the written plea
agreement, which included a statement of the charge to which she was pleading
guilty, with Diah at rearraignment. Diah confirmed to the district court that she
understood the charge, and had discussed both the charge and the plea
agreement with her counsel. Diah has failed to show that the district court
clearly or obviously erred in finding that Diah understood the nature of the
charges against her. See Puckett v. United States, 556 U.S. 129, 135 (2009);
United States v. Reyna, 130 F.3d 104, 110 (5th Cir. 1997). She does not argue
that, but for the omission, she would not have pleaded guilty, and has shown no
plain error. See Puckett, 556 U.S. at 135.
      As to the district court’s failure to inform Diah of the Government’s right,
in a perjury proceeding, to use any statement she made against her, Diah does
not claim much less show a reasonable probability that this minor deviation
affected her decision to plead guilty. See United States v. Dominguez-Benitez,
542 U.S. 74, 83 (2004). Even if the district court erred in failing to advise Diah
that, if she violated the terms of her supervised release, she faced
reimprisonment for the entire term of supervised release without credit for time
served; see United States v. Reyes, 300 F.3d 555, 560 (5th Cir. 2002); Diah does
not argue, much less show, that, but for this deviation, she would not have
pleaded guilty. See Puckett, 566 U.S. at 135. Diah has shown no plain error in
the district court’s conclusion that her guilty plea was knowing and the district
court’s judgment is therefore AFFIRMED.




                                        2